11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
HBK Investments, L.P. and
HBK Master Fund, L.P.

            Appellants
Vs.                  No.  11-03-00021-CV -- Appeal from Dallas County
JPMorgan Chase Bank
            Appellee
 
            Appellants, HBK Investments L.P. and HBK Master Fund L.P., and appellee, JPMorgan
Chase Bank, have filed in this court a joint motion to dismiss this appeal.  In their motion, the parties
state that all claims and causes of action have been fully and finally compromised and settled.  The
motion is granted.  See TEX.R.APP.P. 42.1(a).
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
December 16, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.